 



Exhibit 10.1
EXECUTION COPY
FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of
November 1, 2007 (this “Amendment”) relating to the Credit Agreement referenced
below, is by and among COLEMAN CABLE, INC., a Delaware corporation (the
“Company”), the Subsidiaries of the Company identified on the signature pages
hereto as a Borrower (collectively referred to as the “Subsidiary Borrowers” or
individually referred to as a “Subsidiary Borrower”) (hereinafter, the Company
and the Subsidiary Borrowers collectively referred to as the “Borrowers” or
individually referred to as a “Borrower”), each of the financial institutions
identified as Lenders on the signature pages hereto (referred to individually as
a “Lender” and, collectively, as the “Lenders”), and WACHOVIA BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent” or the “Agent”).
WITNESSETH
     WHEREAS, the Lenders have extended a revolving credit facility to the
Borrowers pursuant to the terms of that certain Amended and Restated Credit
Agreement dated as of April 2, 2007 (as amended, modified or otherwise
supplemented from time to time, the “Credit Agreement”) among the Borrowers, the
Lenders and the Administrative Agent; and
     WHEREAS, the Administrative Agent, the Lenders and the other parties hereto
have agreed to amend the Credit Agreement, on the terms and conditions provided
herein.
     NOW, THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
PART 1
DEFINITIONS
     SUBPART 1.1 Certain Definitions. The following terms used in this
Amendment, including its preamble and recitals, have the following meanings:
     “Amended Credit Agreement” means the Credit Agreement, as amended hereby
and as further amended, supplemented or otherwise modified from time to time.
     “First Amendment Date” is defined in Subpart 3.1.
     SUBPART 1.2 Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Amendment, including its preamble
and recitals, have the meanings provided in the Amended Credit Agreement.

 



--------------------------------------------------------------------------------



 



PART 2
AMENDMENTS TO CREDIT AGREEMENT
     SUBPART 2.1 Amendments to Section 1.1.
     (a) The definition of “Permitted Investments” in Section 1.1 of the Credit
Agreement is hereby amended in the following respects:

  (i)   The “and” appearing at the end of clause (vii) is hereby deleted;    
(ii)   Clause (viii) is hereby renumbered to read (x);     (iii)   The following
new clauses are hereby added to read as follows:

     (viii) Investments by the Company and the Canadian Acquisition Subsidiary
in the Canadian Acquisition Subsidiary and Woods Canada in the form of equity
investments and/or intercompany loans in an aggregate amount of up to
$25,000,000, the proceeds of which may be used (A) by the Canadian Acquisition
Subsidiary solely for the purpose of purchasing the Capital Stock of Woods
Canada in accordance with the terms of the Woods Acquisition Documents and/or
(B) for working capital and other general corporate purposes of the Canadian
Acquisition Subsidiary and Woods Canada;
     (ix) the Woods Acquisition; provided, however, that (A) the Administrative
Agent shall have received a review of the financial condition of Woods US and
Woods Canada conducted by a firm of independent certified public accountants of
nationally recognized standing reasonably acceptable to the Administrative
Agent, (B) the Administrative Agent shall have completed a field examination
with respect to the working capital assets of Woods US to be included in the
Borrowing Base, (C) if, either immediately before or after the consummation of
the Woods Acquisition Excess Availability is less than $30,000,000, the Company
shall have delivered to the Administrative Agent a certificate demonstrating
that, upon giving effect to the Woods Acquisition on a pro forma basis, the
Borrowers shall be in compliance with all of the covenants set forth in
Article VIII, (D) no Default or Event of Default shall exist immediately prior
to or immediately after the consummation of the Woods Acquisition and (E) the
Company shall have delivered to the Administrative Agent copies of all Woods
Acquisition Documents which documents shall be reasonably satisfactory to the
Agent; and
     (b) The following definitions are hereby added to Section 1.1 of the Credit
Agreement in appropriate alphabetical order:
     "Canadian Acquisition Subsidiary” shall mean a newly formed Canadian
corporation and a wholly-owned Subsidiary of the Company.
     "US Acquisition Subsidiary” shall mean a newly formed Domestic Subsidiary
and wholly-owned Subsidiary of the Company.
     "Woods Acquisition” shall mean the acquisition by the US Acquisition
Subsidiary of substantially all of the assets of Woods US and by the Canadian
Acquisition Subsidiary of the Capital Stock of Woods Canada pursuant to and in
accordance with the Woods Acquisition Documents.

2



--------------------------------------------------------------------------------



 



     "Woods Acquisition Documents” shall mean the Purchase Agreement, including
the exhibits and schedules thereto, and all material agreements, documents and
instruments executed and delivered pursuant thereto or in connection therewith.
     "Woods Canada” shall mean Woods Industries (Canada), Inc., an Ontario
corporation.
     "Woods Purchase Agreement” shall mean a Purchase Agreement to be entered
into by and among the Company, Woods US, Woods Canada and Katy Industries, Inc.,
a Delaware corporation
     "Woods US” shall mean Woods Industries, Inc., a Delaware corporation.
     SUBPART 2.2 Amendment to Section 7.16. Section 7.16(a) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:
     (a) The Credit Parties will not form or acquire any Foreign Subsidiary
other than the Canadian Acquisition Subsidiary, formed for the purpose of
acquiring and owning the Capital Stock of Woods Canada, and Woods Canada.
     SUBPART 2.3 Amendment to Section 9.6. Section 9.6 of the Credit Agreement
is hereby amended by deleting clause (a) in its entirety and replacing it with
the following:
     (a) to pay dividends or distributions (i) from any Subsidiary to any Credit
Party or (ii) from Woods Canada to the Canadian Acquisition Subsidiary, and
     SUBPART 2.4 Amendment to Section 9.10. Section 9.10 of the Credit Agreement
is hereby amended by deleting the word “and” before clause (d), relettering
clause (d) to clause (e) and inserting the following new clause (d) in
appropriate order:
     (d) deposit accounts maintained by Woods Canada and/or the Canadian
Acquisition Subsidiary, so long as at any time the aggregate balance in all such
accounts does not exceed $5,000,000, and
PART 3
CONDITIONS TO EFFECTIVENESS
     SUBPART 3.1 First Amendment Date. This Amendment shall be and become
effective as of the date hereof (the “First Amendment Date”) when all of the
conditions set forth in this Part 3 shall have been satisfied, and thereafter
this Amendment shall be known, and may be referred to, as the “First Amendment”.
     SUBPART 3.2 Execution of Counterparts of Amendment. The Administrative
Agent shall have received counterparts (or other evidence of execution,
including telephonic message, satisfactory to the Administrative Agent) of this
Amendment, which collectively shall have been duly executed on behalf of each of
the Borrowers and the Required Lenders.

3



--------------------------------------------------------------------------------



 



     SUBPART 3.3 Other. The Administrative Agent shall have received such other
documents, agreements or information which it may reasonably request.
PART 4
MISCELLANEOUS
     SUBPART 4.1 Representations and Warranties. Each of the Borrowers hereby
represents and warrants that (i) the representations and warranties contained in
Article VI of the Amended Credit Agreement are true and correct on and as of the
date hereof as though made on and as of the date hereof (except for those
representations and warranties which by their terms relate solely to an earlier
date) and after giving effect to the amendments contained herein, (ii) no
Default or Event of Default exists under the Credit Agreement or the Amended
Credit Agreement on and as of the date hereof and after giving effect to the
amendments contained herein, (iii) it has the corporate power and authority to
execute and deliver this Amendment and each of the documents executed and
delivered in connection herewith and to perform its obligations hereunder and
has taken all necessary corporate action to authorize the execution, delivery
and performance by it of this Amendment and each of the documents executed and
delivered in connection herewith and (iv) it has duly executed and delivered
this Amendment and each of the documents executed and delivered in connection
herewith, and this Amendment and each of the documents executed and delivered in
connection herewith constitutes its legal, valid and binding obligation
enforceable in accordance with its terms except as the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the rights of creditors generally or by general
principles of equity.
     SUBPART 4.2 Cross-References. References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.
     SUBPART 4.3 Instrument Pursuant to Credit Agreement. This Amendment is a
Credit Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with the terms and provisions of the Amended Credit Agreement.
     SUBPART 4.4 References in Other Credit Documents. At such time as this
Amendment shall become effective pursuant to the terms of Subpart 3.1, all
references in the Credit Documents to the “Credit Agreement” shall be deemed to
refer to the Amended Credit Agreement.
     SUBPART 4.5 Counterparts/Telecopy. This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of executed counterparts of the Amendment by telecopy or
other electronic means shall be effective as an original and shall constitute a
representation that an original shall be delivered.
     SUBPART 4.6 Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAW.
     SUBPART 4.7 Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

4



--------------------------------------------------------------------------------



 



     SUBPART 4.8 Continuing Agreements. Except as specifically modified hereby,
all of the terms and provisions of the Credit Agreement and the other Credit
Documents (and Exhibits and Schedules thereto) shall remain in full force and
effect, without modification or limitation, and this Amendment shall not affect,
modify or diminish the obligations of the Credit Parties which have accrued
prior to the effectiveness of the provisions hereof. This Amendment shall not
operate as a consent to any other action or inaction by any Credit Party, or as
a waiver or amendment of any right, power, or remedy of any Lender or the
Administrative Agent under the Credit Documents nor constitute a consent to any
such action or inaction, or a waiver or amendment of any provision contained in
any Credit Document except as specifically provided herein.
     SUBPART 4.9 Payment of Fees and Expenses. Each of the Borrowers agrees,
jointly and severally, to pay all out-of-pocket costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment, including, without limitation, the reasonable fees and
expenses of Moore & Van Allen, PLLC.
     SUBPART 4.10 Approval by Lenders. Each Lender, by delivering its signature
page to this Amendment, shall be deemed to have acknowledged receipt of, and
consented to and approved, the Amendment, the Amended Credit Agreement, each
other Credit Document and each other document required to be approved by any
Agent, the Required Lenders or the Lenders, as applicable.
[remainder of page intentionally left blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Amendment to be duly executed and delivered as of the date first above
written.

          BORROWERS: COLEMAN CABLE, INC.,
a Delaware corporation
      By:   /s/  Richard N. Burger       Name:   Richard N. Burger      
Title:   Executive Vice President/CFO    

            OSWEGO WIRE INCORPORATED.,
a Texas corporation
      By:   /s/  Richard N. Burger       Name:   Richard N. Burger      
Title:   Executive Vice President/CFO    

            CCI ENTERPRISES, INC.,
a Delaware corporation
      By:   /s/  Richard N. Burger       Name:   Richard N. Burger      
Title:   Executive Vice President/CFO    

            COPPERFIELD, LLC,
a Minnesota limited liability company
      By:   /s/  Richard N. Burger       Name:   Richard N. Burger      
Title:   Executive Vice President/CFO    

            SPELL CAPITAL CORPORATION, a Minnesota corporation
      By:   /s/  Richard N. Burger       Name:   Richard N. Burger      
Title:   Executive Vice President/CFO  

 



--------------------------------------------------------------------------------



 



         

          AGENT AND LENDERS WACHOVIA BANK,
NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender
      By:   /s/  Maura Atwater       Name:   Maura Atwater       Title:   Vice
President  

 



--------------------------------------------------------------------------------



 



         

            NATIONAL CITY BUSINESS CREDIT, INC.,
as Syndication Agent and as a Lender
      By:   /s/  Glenn P. Bartley       Name:   Glenn P. Bartley       Title:  
Director  

 



--------------------------------------------------------------------------------



 



         

            PNC BANK, NATIONAL ASSOCIATION,
as Documentation Agent and as a Lender
      By:   /s/  Sherry Winick       Name:   Sherry Winick       Title:   Vice
President  

 



--------------------------------------------------------------------------------



 



         

            ASSOCIATED BANK,
NATIONAL ASSOCIATION,
as Documentation Agent and as a Lender
      By:   /s/ Brett T. Rausch       Name:   Brett T. Rausch       Title:  
Vice President  

 



--------------------------------------------------------------------------------



 



         

            LASALLE BUSINESS CREDIT, LLC,
as a Lender
      By:   /s/ Elizabeth J. Mitchell       Name:   Elizabeth J. Mitchell      
Title:   Assistant Vice President  

 



--------------------------------------------------------------------------------



 



         

EXECUTION COPY

            WELLS FARGO FOOTHILL, LLC
as Documentation Agent and as a Lender
      By:   /s/ David P. Hill       Name:   David P. Hill       Title:   Vice
President    

 